I cannot concur in the opinion prepared by Mr. Chief Justice ELLIS because the record shows that there was no objection to the testimony of either the witness, Evans, or the witness, Carlton, which constitutes the ground on which reversal is proposed upon the ground that the facts sought to be established by such testimony could not lawfully be so established, or that such testimony was irrelevant or immaterial.
The only objection to the evidence was upon the ground that the witness was improperly or illegally allowed to refer *Page 843 
to notes made by him when the witness, Glady Waldron, was a witness before the grand jury.
After the witness, Evans, had testified on direct and cross examination, the following occurred:
"MR. TEACHY: Now comes the defendant, by counsel, and moves the court to strike all the evidence, both questions and answers, of the witness, L.C. Evans, for the following reasons, to-wit:
"(1) Because the proceeding of a regularly constituted grand jury is a secret proceeding and not allowed to be exposed under our law.
"(2) Because the memorandum or notes made and shown and exhibited by the witness is the best evidence, and statements made would be at variance with that.
"(3) Because statements made when there was a written record would be secondary evidence.
"(4) Because a grand jury is not a court. And statements made before a grand jury might be false, and it might be a lie, but it isn't perjury because it isn't a court.
"THE COURT (after argument by counsel): Mr. Evans, was there any shorthand reports made of the testimony before the grand jury of the witnesses?
"WITNESS: No, sir.
"THE COURT: These notes that you have referred to, are they just your individual notes that you made there casually, or were you instructed to make them?
"WITNESS: I had no instructions. My view in taking them, when it came down to the discussion of the case, was to remember them, for or against, whichever way they may be.
"THE COURT: You didn't take a transcript of all the testimony?
  "WITNESS: No, sir. *Page 844
"THE COURT: Motion denied."
The only objection to the Carlton testimony was made at the close of his testimony, as follows:
"MR. TEACHY: The defendant, by counsel, moves to strike all the testimony of the witness, J.C. Carlton, for the same reason as heretofore stated on the witness, Evans."
No request was made that the Court instruct the jury concerning the purpose for which any of the testimony of either Evans or Carlton was admissible.
As far as they went the instructions of the Court to the jury correctly stated the law.
The record establishes the guilt of the accused and every element of the crime of murder in the first degree was established by substantial and sufficient testimony.
The judgment should be affirmed.
WHITFIELD and TERRELL, J.J., concur.